Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November 2, 1989, convicting defendant after a jury trial, of robbery in the second degree and sentencing him to a term of imprisonment of 5 to 15 years, unanimously affirmed.
*283The testimony at trial showed that defendant and three others robbed complainant at gunpoint in the lobby of a building on Macombs Ave. in the Bronx. Complainant later flagged down passing police officers and drove around the block a few times with them, eventually pointing out defendant, who was standing across the street from the site of the robbery.
Viewed in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was sufficient to prove beyond a reasonable doubt that defendant was one of the perpetrators of the robbery. The jury credited the identification testimony of the complainant, who had several minutes to observe defendant while being robbed and beaten and who readily recognized defendant less than an hour later. The alleged inconsistencies and discrepancies in the testimony cited by defendant could easily have been reconciled with the complainant’s version of events.
Defendant’s contention that the verdict was against the weight of the evidence is unpreserved for review and we decline to consider it in the interest of justice. Were we to consider it, we would find the contention without merit. Acquittal on the first degree robbery charge, which involved forcible stealing while displaying what appears to be a pistol, did not negate an essential element of the second degree robbery charge, which involved a forcible stealing while aided by another person present.
Moreover, to the extent the jury may have exercised its mercy function in rejecting the first degree robbery charge, it was free to do so (see, People v Tucker, 55 NY2d 1, 7). Concur —Murphy, P. J., Rosenberger, Wallach, Smith and Rubin, JJ.